Title: the Marquis de Lafayette to John Adams, 9 Jan. 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


          
            
              To Mr. Adams.
            
            

              Paris.

              January. 9. 1785
            
          
          Extract

          I present You with my New Year Good Wishes so far as to conform
            ourselves to the European Calendar; for altho’ my sentiments for You are the same Every
            Day, yet dont I think it right in us to mention any Day as the beginning of the Year but
            the blessed 4th. of July.
          Mr. Barret’s Business is coming on
            pretty well; he has made a Six Years Contract with Mr.
            Sangraine for the Sum of four hundred thousand Livres a year & would not carry
            it further in order to give to the other merchants an Opportunity to do business on
            their own account. Mr. Sangraines Consumption amounts to an
            annual Sum of one Million of Livres and I dont doubt but that Three Millions of Livres
            worth may be easily sold in France, which is as comfortable to the Nantucket people as a
            Settlement at Shelburne Town in Nova Scotia. Two Things remain to be settled. the one to
            have this Six Years Contract authorised by Government; the other to see what can be done
            for the following Years. I am sure Mr. Jefferson will find
            in the Ministry a good Disposition to encourage an Exchange Trade. The last time I saw
            the Controleur General, he had received Complaints from the Welsh French Wale
            Company, upon which he expatiated not a little; but as they cant furnish more than a
            very small part of our Consumption, France must for a pretty long time at least get
            foreign Oil; & that of New England indeed smells better than that of Great
            Britain.
          Mr. Barret has entered into a
            Partnership with Messrs. le Couteux, who have promised to
            accept Bills for any American Goods from any American State that will be sent to Mr. Barret, so that the Connection will extend to every part of
            the Continent & Remittances will be made in French Goods, under the Inspection
            of Mr Barret, who is to sail by the next packet, fix his
            Correspondences, and return with the first Cargo of Oil, in order to settle in
            Paris.
          The Article of Spermacetti Candles may go a great Length: Samples
            have been sent by some of my Friends in Boston: Mr Jefferson
              Mr Barret & myself are of Opinion the best way
            will be to bring the Materials here, make the Candles to the Taste of the people
            & see how they will take. We have been for three Days fixing Pins into them to
            measure their Duration & conclude it may become an Article for Remittances of a
            pretty great Value.
          Mr. Tracy’s naval Stores Plan is going
            on & I don’t doubt but what a Contract will take place. It is the avowed Opinion
            of the Brittish Navy that American Timber is good for Nothing, which affected me the
            more as I know it to be quite disinterested; But am happy to find those Prejudices are
            dying away in France, so far at least as respects live Oak, Red Cedar, Trees; and a few
            Experiments will also restabilitate the Masts: Officers are sent for that purpose to the
            Eastward, & I hope my Friend Mr. Brook Mr. Barret, and others will contract for an Envoice of Timber.
            In the mean while I am desired to ask General Green for Thousand cubit feet of live Oak
            as an Experiment, & an Officer is sent to Georgia to contract with him on a
            large Scale. American Pitch is acknowledged to be excellent & a certain Quantity
            is asked for as a farther Experiment, Pot Ash too has been tried & is far
            superior to any other.
          It seems to me there may be given in this Country a Vent for a
            Million Sterling worth of American Produce; that to be paid in french Goods, and I wish
            a preference may be given to natural productions, or useful manufactures, over the
            extravagant Trinkets of Fashion & Luxury. When a solid exchange Trade is well
            fixed then is time for a bounded Credit to take place. If Great Britain is complaining
            of her Losses she may blame her Ministers who while they had sent their Goods
            to America took great Care that Every Door be shut against Remittances, evincing an
            equal Wisdom with one, who after he had exchanged a Watch for a Bank bill, would
            contrive while he is locking it in his pocketbook, very cunningly to let it slip into
            the Fire.
          I find by the American Papers that Sir Robert Herries had proposed
            furnishing the Farm with Tobacco, which is very kind indeed considering the Trouble he
            would have to go & fetch it. Upon this Affair of Tobacco Mr. Jefferson has wrote a Letter which is a Master-Piece. As this Government is
            friendly disposed, I wish a Committee might be appointed to examine Article by Article
            the Means of Remittance that America has to dispute with the forme Generale upon every selfish or prejudiced Trial, to facilitate
            Exportations from America into France and level every Obstacle that attends the French
            Goods from the Manufacturing Place to the Vessel wherein they are embarked: In a Word,
            to benefit both Trades, and bend together both Nations on the Basis of mutual
            Advantages. Such a measure I think, would be of immense Profit to either of the two
            Countries, and many good Things could also be added on the East India Trade.
          Brant, the Indian is, I am told, in England. It would seem to be a
            very ingenious Plan for Great Brittain to pursue, while they are losing their mercantile
            Interest in America for the Sake of some few Furr Merchants, or rather of a few petty
            Officers in Canada, also to give themselves all the political Disadvantages of a War
            with the United States, so far at least as to alienate every Mind and cut off every Hope
            of a good Understanding; and that for the Sake of a few Scalps! What Obligations, my
            dear Sir, are we laid under to British Councils, not only in the course of, but still
            after the Revolution, which they have so well prepared, encouraged, hastened,
            consolidated and are now bringing to Perfection.
          I have two Favors to beg of You: The one is to find out what
            remains of Fothergill’s Works on the Slavery of Negroes, and to send me every Thing that
            has been written in England about the Means to discourage it: I would like to add the
            several Laws passed in America for a gradual Enfranchisement of those injured People: My
            second Request is, for you to get acquainted with a Mr.
            Howard, who has travelled all over Europe to enquire into, and has written an excellent
            Book to amend, the State of Prisons. I have a great Desire to be honored with his
            Correspondence.


          
            
              la Fayette.
            
          
        